311 F.3d 928
Luis LOPEZ, individually and on behalf of the General Public; Barbara Bowman; Gary D. Miller, Jr., individually and on behalf of all others similarly situated, Plaintiffs-Appellants,v.WASHINGTON MUTUAL BANK, F.A., Defendant-Appellee.
No. 01-15303.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 13, 2002.
Filed August 6, 2002.
Amended November 27, 2002.

Robert D. Newman (argued), Western Center on Law & Poverty, Los Angeles, CA. Appearances only by Helen H. Kang, Golden Gate University, San Francisco, CA; Kyra Kazantzis, Mental Health Advocacy Project, Law Foundation of Silicon Valley, San Jose, CA; Gerald A. McIntyre, National Senior Citizens Law Center, Los Angeles, CA; and Dean Paik, Cohen & Paik, San Francisco, CA, for the plaintiffs-appellants.
Matthew L. Larrabee (argued), Heller Ehrman White & McAuliffe, San Francisco, CA. Appearance only by Scott E. Morgan, Heller Ehrman White & McAuliffe, San Francisco, CA, for the defendant-appellee.
Appeal from the United States District Court for the Northern District of California Ronald M. Whyte, District Judge, Presiding. D.C. No. CV-99-20890-RMW(PVT).
Before: D.W. NELSON, NOONAN and HAWKINS, Circuit Judges.

ORDER

1
The Opinion filed on August 6, 2002, and appearing at 302 F.3d 900 (9th Cir.2002), is amended as follows:


2
At page 905, second column, first full paragraph, the second sentence that reads "Prison inmates do not voluntarily open accounts with the prison, do not have the option of receiving their benefits directly and do not voluntarily execute contractual agreements regarding how overdrafts will be treated" is deleted.


3
With this amendment, Judges Nelson and Noonan have recommended denying the Petition for Rehearing En Banc and Judge Hawkins has voted to deny the En Banc Petition.


4
The full court has been advised of the Petition for Rehearing En Banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


5
The Petition for Rehearing En Banc is denied.